Citation Nr: 0715180	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for blood poisoning of 
the left foot.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
excised left leg lipoma.

3.  Entitlement to service connection for left foot blood 
poisoning and left leg lipoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from July 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Service connection for blood poisoning of the left foot 
and residuals of left leg lipoma was denied in a July 1982 
rating decision.

2.  Service medical records were obtained in November 2000; 
this evidence added to the record since the July 1982 
decision is not cumulative of previously reviewed evidence.

3.  Competent evidence has not been presented showing 
residuals of blood poisoning of the left foot.

4.  Competent evidence has not been presented showing that 
left leg lipoma is attributable to service.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision denying service connection 
for residuals of blood poisoning and residuals of left leg 
lipoma are final.  New and material evidence sufficient to 
reopen the claims has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


2.  Residuals of blood poisoning were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

3.  Residuals of left leg lipoma were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well- 
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2003.  By means of this letter, the appellant 
was advised of the requirements to establish entitlement to 
his claim for blood poisoning.  Since the claim for left leg 
lipoma is claimed as secondary to blood poisoning in service, 
it is reasonable to conclude that the notice requirements for 
blood poisoning extend to the claim for left leg lipoma since 
the evidentiary requirements require both an injury or 
disease in service and evidence of a relationship between the 
current disorder and the injury or disease in service.  The 
May 2003 VCAA letter notified the appellant of the respective 
obligations of the appellant and VA, what the evidence must 
show to support the claims, and that he should provide 
evidence or information in his possession that is not in 
constructive VA custody.

The VCAA notification was issued prior to this initial 
adverse decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  While notice of the disability rating and 
effective date elements was not provided, the Board finds 
that this error has not prejudiced the appellant because he 
was not deprived of information needed to substantiate his 
claims and, in the end, the weight of the evidence is against 
his claims.  As the benefit sought could not be awarded even 
had there been no timing defect, the appellant is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and post service treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded the opportunity to appear for a 
hearing, which he declined.  We note that the record reflects 
that the appellant believes his service treatment records 
from Camp Pendleton will substantiate his claims.  Service 
medical records from Camp Pendleton were obtained in November 
2004 and associated with the claims folder.
We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

II.  New and Material Evidence

Initially, the Board finds that new and material evidence 
sufficient to reopen the claims for service connection for 
blood poisoning and left leg lipoma has been received.

Service connection for blood poisoning and left leg lipoma 
was denied by a July 1982 rating decision.  The veteran did 
not appeal this decision and became final.  At that time, it 
was noted that "available medical records" do not show 
blood poisoning.
Since the July 1982 rating decision, VA obtained service 
medical records previously unavailable.

The regulation governing the reopening of claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  Claims filed 
prior to August 29, 2001, must be adjudicated using the 
earlier version.  Claims filed after that date will be 
adjudicated using the revised version.  Because the appellant 
filed his claim in May 2003, the revised version will be 
applied.

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service medical records were received in November 2004.  This 
evidence, received since July 1982, is new and material as it 
was not before the VA adjudicator at that time and it 
includes evidence noting infection of the right lower 
extremity and small laceration of the right foot.  Since the 
records were not previously considered, this evidence is 
neither cumulative nor redundant of any evidence obtained in 
connection with the July 1982 rating decision.  Finally, this 
evidence is material as it pertains to a previously 
unestablished fact concerning lower extremity infection.



III.  Service Connection

Initially, the Board notes the appellant served during 
wartime in Vietnam.  He did not engaged in combat and he does 
not assert that his claimed disabilities are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for residuals of blood poisoning of the left foot 
and left leg lipoma.

Service medical records are negative for any infection of the 
left lower extremity, including blood poisoning as claimed by 
the appellant.  Service medical records reflect that the 
appellant was admitted to the U.S. Naval Hospital at Camp 
Pendleton in late January 1967 with a diagnosis of right knee 
infection.  By history, the appellant developed pain and 
swelling of his right foot and could not recall a significant 
trauma.  Examination revealed a small laceration on the right 
foot, lateral side, with inflammation and edema.  There was 
an old abrasion of the right knee; the impression was 
cellulitis of the right foot and ankle.  Laboratory studies 
including blood and urine were normal.  The appellant 
improved with penicillin and was discharged fit for duty.  
Report of service separation examination dated August 1969 
shows a mark or scar of the lower right leg.  The summary of 
defects and diagnoses indicated "none."  There is no 
evidence of injury or disease of the left lower extremity in 
service, to include blood poisoning and lipoma.

While private medical records reflect that the appellant had 
a lipoma of the left lower leg excised in April 1979, records 
before this date and soon after this date are silent for any 
history of left leg problems in service or blood poisoning in 
service.

After the appellant's claims were initially denied in July 
1982, he submitted a letter dated December 1982 from his 
private physician, R.B., M.D.  Therein, Dr. R.B. reports that 
the appellant was seen in November 1982 with complaints of 
pain, itching, and ulceration of his left lower leg.  By 
history, he had a severe infection of the left foot in 
service.  Examination revealed edema, stasis dermatitis with 
ulceration and secondary infection.  There was an allergic 
reaction to the Terracortil ointment.  He was treated with 
support hose and Erythromycin.  The physician opined that "I 
believe that the dermatitis and stasis which has in the left 
foot probably originated with the severe leg infection which 
he had in the service.  I have no other explanation for a 
unilateral problem such as this."

The Board must reject the medical opinion of Dr. R.B.  First, 
the medical opinion appears based on an inaccurate medical 
history reported by the appellant.  The appellant reported a 
history of severe left leg infection in service, which is not 
corroborated by the service medical records.  Rather, service 
medical records show a right leg infection.  In view of the 
documented medical treatment for right leg infection service, 
and the absence of any complaints or findings for left leg 
infection in the service medical records including the 
service separation examination, the Board believes that the 
appellant's statement's concerning his left lower extremity 
lack credibility.  See Wilson v. Derwinski, 2Vet. App. 614, 
618 (1992); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (Board may reject medical opinions based on facts 
provided by veteran previously found to be inaccurate).  See 
Grover v. West 12 Vet. App. 109, 112 (1999); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Second, the 
physician's opinion is speculative in nature.  He states that 
the appellant's current left foot condition "probably" 
originated in service, which suggests a lack of certainty.  
Also, the only basis for his conclusion is that he has no 
other explanation, which again suggests a lack of certainty 
and mere surmise.

In a May 2004 statement, the appellant averred that he was 
treated for blood poisoning while at Camp Pendleton and that 
he developed lipoma of the left lower leg because of blood 
poisoning.  He submitted a lay statement dated May 2004, 
wherein the appellant's cousin reported that the appellant 
cut his left foot in service and it became infected, 
requiring hospitalization and treatment at Camp Pendleton.

The Board acknowledges the statements in support of the 
claims.  However, the recollections of a left foot injury by 
the appellant's and his cousin are not supported by the 
service medical records and they are not competent to provide 
a diagnosis of blood poisoning of the left foot in service.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.").  Therefore, these statements have 
diminished probative value.

Additionally, the Board observes that the appellant was 
treated for left leg lipoma ten years after service discharge 
and there is no evidence of any abnormal pathology of either 
lower extremity soon after service discharge.  The absence of 
treatment for many years after service weighs against the 
claim.  Maxon v. Gober, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330, 1331 (Fed. Cir. 2000).

In view of the above, the weight of the evidence is against 
service connection for the claims as competent evidence has 
not been presented showing blood poisoning or infection of 
the left lower extremity, and because competent evidence has 
not been presented showing that left leg lipoma is 
attributable to service.


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for residuals of blood poisoning of the 
left foot has been submitted.

New and material evidence sufficient to reopen the claim for 
service connection for left leg lipoma has been submitted.

Service connection for residuals of blood poisoning of the 
left foot is denied.

Service connection for residuals of left leg lipoma is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


